                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Clifton Donell Lyles,                      )           C/A No. 4:18-cv-02935-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )
                                           )           ORDER
Bryan Stirling, Richard Catharen,          )           TO CONDUCT MEDIATION
Gary Leamon, Coach Speight,                )
Sally Elliott, and Doris Black             )
                                           )
                               Defendants. )
___________________________________ )

   By Order dated April 26, 2021, the undersigned appointed United States Magistrate Judge

Mary Gordon Baker to serve as the mediator for this case. [ECF No. 109.] At that time, the parties

were directed to complete mediation by June 25, 2021. Id.

   On June 18, 2021, Defendants moved for an extension of the mediation deadline and to appoint

an alternate mediator. [ECF No. 112.] Defendants do not state a basis for the request for an

alternate mediator, but they do agree to “pay all mediation fees.” Id. Plaintiff filed a response in

opposition to Defendants’ motion, objecting to the appointment of a private mediator in place of

Judge Baker. [ECF No. 116.] Plaintiff’s objections to the proposed alternate mediator are that the

proposed alternate mediator was “picked by an interested party to this action,” and Defendants

have not established “good cause . . . to remove” Judge Baker. Id. at p.3. Having considered the

positions of the parties, the court declines to appoint an alternate mediator at this time. Defendants’

motion is denied.

   The parties are hereby advised that Judge Baker will continue as the appointed mediator

pursuant to Local Civil Rule 16.06 (D.S.C.). This order supersedes and replaces the April 26, 2021

Order. Given that both parties request additional time to complete mediation, the court is amenable

                                                  1
to extending the mediation deadline. Mediation is to be completed on or before September 30,

2021. Upon completion of the mediation, the parties shall advise the court in writing of the

following: (1) that the mediation occurred; (2) the date of the mediation; and (3) whether the case

was settled in whole or in part, and whether a trial is necessary.

   Defendants’ attorneys primarily responsible for handling trial, their clients, and/or any insurer

representatives with full settlement authority are ORDERED to appear in person unless excused

for good cause shown. Plaintiff is hereby EXCUSED from attending in person and must be

available to participate by video conference unless otherwise ordered. At the mediation, all

participants should be prepared to participate in a mutual, good faith effort to negotiate a fair and

reasonable settlement.

   Communications made in connection with or during the mediation are confidential and

protected by Federal Rule of Evidence 408, Local Civil Rule 16.08(C) (D.S.C.), and Federal Rule

of Civil Procedure 68. If a settlement is not reached at the mediation, settlement discussions are

neither admissible at trial nor to be disclosed to the presiding judge, see Local Civil Rule 16.08(C)

and 16.10(H) (D.S.C.), except as allowed by Local Civil Rule 26.05(F) (D.S.C.)

   If any reason exists why any person, party, or counsel subject to this Order should not

participate in this mediation, the court is to be advised of these reasons in writing immediately.

Counsel are responsible for notifying and ensuring the presence of parties and/or insurer

representatives as described above.

   IT IS SO ORDERED.

                                                              /s/ Sherri A. Lydon______________
                                                              United States District Judge
June 29, 2021
Florence, South Carolina




                                                  2
